LAW OFFICES OF


                                           CAMPION & CAMPION
                                               222 EAST MAIN PLAZA
                                             SAN ANTONIO, TEXAS 78205
CHARLES CAMPION                               www.campionlawTinn.com                          TELEPHONE
 Board Certified Criminal Law                                                                (210)227-5161
 Texas Board of Legal Specialization
 ccampion@campionlawfirm.com                                                                    TELEFAX
                                                                                             (210)229-1243

BERNARD CAMPION
 Board Certified Criminal Law
 Texas Board of Legal Specialization
 bcampion@campionlawfirm.com


ALEXJ. SCHARFF                                       August 12,2015
 alexioss@yahoo.com




                                                                                                    £■-
    Clerk
                                                                                                    jr. -.- ■
    Fourth Court of Appeals
                                                                                                            n'I
    Cadena-Reeves Justice Center
                                                                                             ac
    300 Dolorosa, Suite 3200
    San Antonio, Texas 78205


                                                     RE: Garza v. State
                                                           No. 04-14-00682-CR


    Dear Clerk:


                 Enclosed please find a copy of the return receipt received from the prison where
    Appellant Beni o Garza is housed, indicating that he received a copy of the Court of
    Appeals' decision, as well as a letter (sent pursuant to Tex. R. App. Pro. 68) indicating
    that he has the right to file a pro se Petition for Discretionary Review with the Court of
    Criminal Appeals. I am sending this letter pursuant to Tex. R. App. Pro. 48.4. Moreover,
    at Garza's request, I have forwarded the entire Statement of Facts, Clerk's record, and
    exhibits.


                 Do not hesitate to contact me if you need to discuss this matter further.


                                                     SincereJ^,




    AJS/cm
     Enclosure
                                                                                            LAW OFFICES OF


                                                                                 CAMPION & CAMPION
                                                                                       222 EAST MAIN PLAZA
                                                                                     SAN ANTONIO, TEXAS 78205
                 CHARLES CAMPION                                                         www.campionlawfirm.com   TELEPHONE
                    Board Ccrtil ed Criminal Law                                                                  (210)227-5161
                    Texas Board of Legal Specialization
                    ccampion@campionlawfirm.com                                                                      TELEFAX
                                                                                                                  (210)229-1243

                 BERNARD CAMPION
                    Board Certified Criminal Lav;
                    Texas Board of Legal Specialization

                    bcampion@campionlawfi rm.com


                 ALEXJ.SCHARFF
                                                                                                 August 6, 2015
                    alexioss@yahoo.com




                        Benito Garza
                        TDC #1957561
                        McConnell Unit
                        3001 S.Emily Dr.
                        Beeville, Texas 78102


                        Dear Mr. Garza:


                                    Enclosed is a copy of the opinion released by the Court of Appeals. As you can
                        see, they have affirmed your appeal so you must file petition for discretionary review in
                        order to challenge your case. Unfortunately, this is when my job ends. You do have the
                        right to hire an attorney or to file a pro se Petition for Discretionary Review to the Court
                        of Criminal Appeals within thirty (30) days of the date of the opinion. Although, I do
                        believe they will grant you an extension of time if you desire more time.


                                    Good luck.


                                                                                                 Sincerely




                                                                           l_.

                    Poslago    S


              Certified Foo
                                                                 Postmark
        Return Receipt Fee                                          Here
    [Endorsement Required)

     Restricted Delivery Fee
    (EriSorsement Required)


r    TOtal Postage & Foos      $
3

    Sent To




    or PO Box No.
    aiy.'sUie'zfPii"

                                                          See Reverse for Instructions
         The UPS Store - 83550
           24165 1H-10 WEST
               SUITE 217
         San ANTONIO, TX 78257
            (210) 698-8704

          08/10/15    06:17 PH

   We are the one stop for all your
 shipping, postal and business needs.

To track your package(s), go to iips.com.
Select: REFERENCE If S use PSO II




                                 iiiiiiin
001 000008 (022)                   TO $    21.87
    Priority Mail
    Tracking!* 9405510200881699498600
002 010059 (002) 400000100593 T1 $           3.99
    12x9.25x4 white box

                           •SubTotal   $   25.86
          8.1258 SALES TAX (T1)        $    0.33
                               Total   $   26.19

                                VISA   $   26.19
ACCOUNT NUMBER *
Appr Code:   (S)    Sale




Receipt If) 82977872224506888240 002 Items
CSI1: Chris            Iran: 7948 Reg: 002

   Thank you for visiting our store.
     Please come back again soon.

  Whatever your business and personal
   needs, we are here to serve you.

US Postal Rates Are Subject to Surcharge
   SENDER: COMPLETE THIS SECTION
                                                              COMPLETE THIS SECTION ON DELIVERY
   " »°m!il?ftnitefI?S 1p 2l and 3"Also complete
     item 4 if Restricted Delivery is desired
                                                              A. Signature

   ■ Print your name and address on the reverse                                                             D Agent
      so that we can return the card to you                                                                 D AddressAa
   ■ Attach this card to the back of the mailplece            B. Received by (Printed Name)       J C. Date of Delivery
      Of Q" the front if space permits.
   1. Article Addressed to:                                   D. Is delivery address different from item 1? U Yes"
                                                                 If YES, enter delivery address below:      D No




  fALConne.il
                                                                □ Certified Mail    D Express Mail
                                                                                       Return Receipt for Merchandise ;
                                                                                       rs n r%                              i




                                                            4. Restricted Delivery? (Extra Fee)

                                                             DDQO 2443
\ PS Form 3811, February 2004
                                              Domestic Return Receipt
                                                                                                         10259£024Ji-1540
1   United States                                                First-Class Mail
                                                                 Postage & Fees Paid
                    TX 78O                                       USPS
                                                                 Permit No. G-10
                    ■JOMJG "IS
                    Pm :d v..
         ° Sender: Please print your name, address, and ZIP+4 in this box °
                                           *■ f.i   i",?.' ■ f ■■■v-3 ;i        I -.■       ,-;..3-
      LAW OFFICES OF
CAMPION & CAMPION                           '. :'■ A..>> .-,     ■ ■ i;    ■-     I     :
   222 MAIN PLAZA EAST
 SAN ANTONIO. TEXAS 78205
                            Clerk
                            liuinh Covxl of Appeals
                            Cadena-Reeves Justice Center
                            300 Dolorosa, Suite 3200
                            Sun Antonio. Texas 78205